Citation Nr: 0737704	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  06-00 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to October 31, 2002 
for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1965 to December 1967.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2003 rating decision by the New York, New York Department of 
Veterans Affairs (VA) Regional Office (RO).  In January 2006, 
the claims file was transferred to, and is now under the 
jurisdiction of, the St. Petersburg, Florida RO.  In June 
2007, a Travel Board hearing was held before the undersigned.  
A transcript of that hearing is of record.


FINDING OF FACT

The veteran's initial claim seeking service connection for 
tinnitus was received on October 31, 2002, more than a year 
after his separation from active duty.


CONCLUSION OF LAW

An effective date prior to October 31, 2002 is not warranted 
for the award of service connection for tinnitus.  38 
U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.151; 3.155, 3.400 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran did not receive specific notice prior to the 
April 2003 rating decision on appeal about what was required 
to establish effective dates of awards.  However, the purpose 
of this notice was fulfilled when service connection for 
tinnitus was granted and an effective date was assigned.  A 
November 2005 statement of the case advised him of the 
criteria regarding effective dates and readjudicated the 
matter.  See 38 U.S.C.A. § 7105; Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006).  The veteran is 
exercising the opportunity to contest the effective date 
assigned, and is not prejudiced by any notice deficiency 
(including in timing) earlier in the process.

The veteran's pertinent treatment records have been secured.  
He has not identified any evidence that remains outstanding.  
Notably, the effective date of an award generally is governed 
by what is already in the record (including constructively of 
record), and when it was received.  VA's duty to assist is 
met.  Accordingly, the Board will address the merits of the 
claim.

II.  Factual Background, Legal Criteria and Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  This rule holds true in claims 
for service connection, except when such claim is received  
within one year after separation from service, in which case 
the effective date of the award is the day following 
separation from service.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim includes any communication or action that indicates an 
intent to apply for  VA benefits and identifies the benefit 
sought.  Such communication can be from a claimant, his or 
her duly authorized representative, a Member of Congress, or 
some  person acting as next friend of a claimant who is not 
sui juris.  38 C.F.R. § 3.155.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  Id.  
If a formal claim is received within one year of an informal 
claim, it will be considered filed as of the date of receipt 
of the informal claim.  Id.  

The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  See 38 C.F.R. § 3.157.

On October 31, 2002, the RO received a statement from the 
veteran wherein he indicated that his service connected 
bilateral hearing loss was severe enough to be assigned a 
compensable rating.  Additionally, he stated, that the issue 
of service connection for tinnitus should be considered as 
tests (copies of which were attached to the statement), 
showed that he suffered from noise induced hearing loss and 
tinnitus.

As noted, an October 2002 private ENT report notes that the 
veteran complained of "ringing in his ears".  Tinnitus was 
diagnosed.
By April 2003 rating decision, the RO granted service 
connection (and a 10 percent rating) for tinnitus, effective 
October 31, 2002.

In July 2003, the veteran alleged since his tinnitus was a 
result of his service-connected bilateral hearing loss, the 
effective date for the award of service connection for 
tinnitus should be April 7, 2000 the date of his original 
claim for entitlement to service connection for bilateral 
hearing loss. 

While the Board acknowledges the veteran's contention that 
his tinnitus existed prior to his October 31, 2002 claim, 
there is no provision in the law for awarding an earlier 
effective date based on this assertion.  The veteran's 
(informal) claim for service connection for tinnitus was not 
received until October 31, 2002, and the claims file does not 
contain any communication from the veteran or his 
representative which may be reasonably construed as a formal 
or informal claim of  service connection for tinnitus 
received prior to that date.  See 38 C.F.R. §§ 3.151, 3.155.  
Thus, the evidence also does not show the veteran filed a 
claim seeking service connection for tinnitus within one year 
after his separation from service.  38 C.F.R. 
§ 3.400(b)(2)(i).

The Board has also considered the provisions of 38 C.F.R. 
§ 3.157(b)(1), under which the date of outpatient or hospital 
examination or the date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  As previously noted, the provisions of this 
regulation apply only when such reports relate to examination 
or treatment of a disability for which service connection has  
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment, or hospital admission.

Although a September 2000 VA examination report included a 
diagnosis of tinnitus, this examination report cannot 
constitute an informal claim for service connection as the 
examination occurred more than a year prior to the veteran's 
claim specifying the benefit sought.  38 C.F.R. 
§ 3.157(b)(1).

In summary, the critical facts in this matter are not in 
dispute, and based on such facts, governing law does not 
provide authority for an effective date earlier than that  
granted by the RO.  The law is dispositive in this matter,  
and the claim must be denied.  See Sabonis v. Brown, 6 Vet.  
App. 426 (1996).


ORDER

An effective date prior to October 31, 2002, for the award of 
service connection for tinnitus is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


